EXHIBIT 10.35

January 28, 2002


Chris Lochhead


Dear Chris:

RE: Terms of engagement - Chris Lochhead and Pivotal Corporation

I am very pleased to offer you the following terms of engagement with our team
at Pivotal Corporation (“Pivotal”):

1. You will provide consulting services through your company, LOCHHEAD
Corporation, to Pivotal by reporting to and receiving instruction from Bo
Manning, President and CEO.     2. You will be paid a retainer of US $12,000 per
month, payable monthly. This retainer is paid in exchange for you providing the
aggregate of one and one half (1.5) full days of in-person services, or fifteen
(15) hours of telephone consulting, in each month. Once the above amount has
been exceeded, and upon prior approval of Bo Manning only, you may charge a fee
of US$900 per hour, to a total of US$8,000 per full day, for any additional
services.     3. You will be reimbursed for all ordinary, necessary, reasonable
and pre-approved travel expenses.     4. Payment for all services and expenses
will be due within thirty (30) days of receipt of invoice by Pivotal.     5.
This engagement is separate and distinct from your position as a member of the
Board of Directors of Pivotal, and as such, those duties as Director are to be
kept separate and distinct. To this end, no fees shall be payable by Pivotal to
you for any services rendered by you in your role as Director of Pivotal,
including attending Board meetings or any strategic advice requested and/or
given by you in that capacity.     6. You will present to Pivotal a summary of
work performed, when requested, to disclose the nature and amount of work
performed.     7. You are not entitled to earn any additional incentive
compensation.     8. Nothing in this agreement is to be construed as an offer of
employment, nor as anything other than a contractor relationship. Further,
neither this agreement, nor any of the terms or conditions contained herein,
shall be construed as creating a partnership, joint venture, franchise or agency
relationship.     9. You agree that you are independent and neither yourself nor
any of the employees of LOCHHEAD Corporation are agents or employees of Pivotal.
You will be responsible for meeting all legal requirements applicable to
independent contractors and maintaining your business operation. You shall not
hold yourself out as an agent of Pivotal, or attempt to bind Pivotal to any
third-party agreement. You will defend,



--------------------------------------------------------------------------------




  indemnify and hold harmless Pivotal from and against all liabilities, claims,
costs, fines, an damages of any type (including attorney’s fees) arising out of
or in any way related to your delivery of services to Pivotal.     10. Your
engagement with Pivotal will commence effective October 1, 2001, and either
party may terminate this engagement by giving the other party thirty (30) days
written notice, without penalty.     11. As a condition of your engagement, you
are required to sign an agreement of confidentiality, and to acknowledge that
any intellectual property which results from the services provided under the
agreement is owned by Pivotal. In addition, should your engagement with Pivotal
terminate for any reason, the agreement prohibits you from interfering with the
employees, customers or business of Pivotal for a period of time following the
cessation of employment.

This offer is open for your acceptance until January 30. 2002. Please sign the
attached copy of this letter and the Confidentiality Agreement to indicate your
agreement, and return the signed copies to us.

We look forward to a long and mutually rewarding relationship.



Yours very truly,         I agree with and accept the above terms
and conditions of this engagement.         Bo Manning                      
                                                       President & CEO Chris
Lochhead         /ajb Date:                                                  
                Encs.  



--------------------------------------------------------------------------------


